DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 both recite “wherein the depth of the first tapered portion is 0.5 times or more than a thickness of the substrate”.  Claim 8 recites wherein the depth of the first tapered portion is 0.9 times or less than a thickness of the substrate”.  These recitations give rise to where the depth can be 0.5 time to infinity for claims 1 and 10.  The recitation of claim 8 give rise to a depth of 0.9 time to 0.00000001 times.  There is no support for these recitations alone in the Applicant’s original disclosure.  Examiner notes that the Applicant only has support for “wherein the depth of the first tapered portion is 0.5 or more and 0.9 times or less than a thickness of the substrate”, which really means wherein the depth of the first tapered portion is between 0.5 or more and 0.9 or less than the thickness of the substrate.  See Applicant’s paragraph 41 of PGPub US 2019/0043905 A1.
“[0041] If the depth b1 of the first opening H1 is less than 0.5 times the thickness B of the semiconductor substrate 10, an aspect ratio of the second opening H2 becomes too large. Thus, it may become difficult to perform opening of the second opening H2, an embedding step in the conductive layer or the like. As a result, there is a possibility that a TAT (Turn Around Time) becomes long. Alternatively, when the depth b1 exceeds 0.9 times, a thickness of the semiconductor substrate 10 in a portion where the second opening H2 is formed becomes too thin. Thus, it may become more probable that a trouble occurs at the time of the formation of the second opening H2 or in a reliability cycle thereafter.”
	Dependent claims 2-7, 9 and 11-20 inherit these deficiencies due to their dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (Yamamoto) (US 2005/0056903 A1) in view of Watkins et al. (Watkins) (US 2006/0046463 A1) in view of Akram et al. (Akram) (US 6,013,948) in view of JANG et al. (JANG) (US 2008/0284041 A1).
In regards to claims 1, 8, and 10, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses an apparatus (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) comprising a device/package (Figs. 1B, 2, 5C, 6E, 9, 10C) comprising: a semiconductor substrate (items 101, 201) including an image sensor (items 103, 203) on a first surface of the semiconductor substrate (items 101, 201), the semiconductor substrate (items 101, 201) including an opening (item 208) at a peripheral region of the semiconductor substrate (items 101, 201), the peripheral region being outside the image sensor (items 103, 203); a pad electrode (items 106, 206) disposed on the first surface of the semiconductor substrate (items 101, 201) and electrically connected with the image sensor (items 103, 203); a conductor (items 108, 210) disposed in the opening (item 208) formed at the peripheral region of the semiconductor substrate (items 101, 201) and electrically connected to the pad electrode (items 106, 206); and an insulating layer (items 107, 209) disposed in the opening and between the conductor (items 108, 210) and the semiconductor substrate (items 101, 201), wherein the conductor (items 108, 210) includes a first conductor portion with a first thickness (thickness of items 108, 210 along the sidewalls of the opening) in a tapered portion of the opening and a second conductor portion with a second thickness (thickness of items 108, 210 closest to the pad from where the V stops to 108b that touches pad 106) in the tapered portion, and wherein the first thickness (thickness of items 108, 210 along the sidewalls of the opening) is less than the second thickness (thickness of items 108, 210 closest to the pad from where the V stops to 108b that touches pad 106), but does not specifically disclose wherein the opening includes a first portion and a second portion, an end of the second portion being defined by an end of the first portion, the second portion is closer to the pad electrode than the first portion, and a largest diameter of the second portion is smaller than a smallest diameter of the first portion, and the insulation layer contacts the semiconductor substrate in the second portion of the opening.
In regards to claims 1, 8 and 10, Watkins (paragraph 34, Figs. 2A-2C and associated text) discloses wherein the opening (items 30, 34 plus 36) includes a first tapered portion (item 34) and a second portion (item 36), an end of the second portion (item 36) being defined by an end of the first portion (item 34), the second portion (item 36) is closer to the pad electrode (item 14) than the first portion (items 34), and a largest diameter of the second portion (item 36) is smaller than a smallest diameter of the first portion (item 34), and the insulation layer (not shown, paragraph 34) contacts the semiconductor substrate (item 10) in the second portion (item 36) of the opening (items 30, 34 plus 36).  Examiner notes that paragraph 34 reads “Following the formation of the through vias 30 by any of the above mentioned methods, a conductive filler material (not shown) may be used to fill the through vias to form TWIs having a conductive pathway with the external conductive element 14. Examples of techniques that enable filling the vias with a conductive filler material, such as a metal or alloy, are physical vapor deposition (PVD), electroplating, or electroless plating. A solder paste may also be placed in through vias 30, and reflowed. Further, a conductive or conductor-filled epoxy may be used. Preceding the conductive filler, the side walls of through vias 30 must be coated with a layer of dielectric material to avoid short-circuiting of the conductive filler to the silicon of the substrate. For example, the dielectric material layer may comprise spin-on-glass, thermal oxide, Parylene.TM. polymer, low silane oxide (LSO), a pulse deposition layer comprising aluminum rich oxide, silicon dioxide, silicon nitride, silicon oxynitride, a glass, i.e., borophosphosilicate glass, phosphosilicate glass, borosilicate glass, or any other dielectric material having a low dielectric constant known in the art.”
In regards to claim 16, Watkins (paragraph 34, Figs. 2A-2C and associated text) discloses wherein the insulating layer (not shown) and the conductor fill (not shown) the second portion (item 36, paragraph 34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yamamoto with the teachings of Watkins for the purpose avoiding short circuiting of the conductive filler to the silicon of the substrate (paragraph 34).

Yamamoto as modified by Watkins does not specifically disclose a second tapered portion; wherein the first tapered portion includes a first section of the semiconductor substrate that tapers toward the first surface of the semiconductor substrate, wherein the second tapered portion includes a second section of the semiconductor substrate that tapers toward the first surface of the semiconductor substrate, and wherein a third section of the semiconductor substrate connects the first section and the second section so that i) a first intersection of the first section and the third section forms a first obtuse angle that faces toward the opening, and ii) a second intersection of the second section and the third section forms a second obtuse angle that faces away from the opening.
In regards to claims 1, 10 and 16, Akram (Fig. 1 and associated text) discloses a second tapered portion (upper portion of cavity/item 18); a largest diameter of the second tapered portion (upper portion of cavity/item 18) is smaller than a smallest diameter of the first tapered portion (lower portion of cavity/item 18); wherein the first tapered portion (lower portion of cavity/item 18) includes a first section of the semiconductor substrate (section of item 12 where the lower portion of cavity/item 18 is located) that tapers toward the first surface of the semiconductor substrate (top surface of item 12), wherein the second tapered portion (upper portion of cavity/item 18) includes a second section of the semiconductor substrate (section of item 12 where upper portion of cavity/item 18 is located) that tapers (top surface of item 12), and wherein a third section of the semiconductor substrate (section of item 12 where the largest diameter of upper portion of cavity/item 18 meets the smallest diameter of  the lower portion of cavity/item 18) connects the first section (section of item 12 where the lower portion of cavity/item 18 is located) and the second section (section of item 12 where the upper portion of cavity/item 18 is located) so that i) a first intersection of the first section (section of item 12 where the lower portion of cavity/item 18 is located) and the third section (section of item 12 where the largest diameter of upper portion of cavity/item 18 meets the smallest diameter of  the lower portion of cavity/item 18) forms a first obtuse angle that faces toward the opening (cavity/item 18), and ii) a second intersection of the second section (section of item 12 where the upper portion of cavity/item 18 is located) and the third section (section of item 12 where the largest diameter of upper portion of cavity/item 18 meets the smallest diameter of  the lower portion of cavity/item 18) forms a second obtuse angle that faces away from the opening (cavity/item 18).
It would have been obvious to modify the invention to include a first and second tapered portion, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
Examiner notes Yamamoto as modified by Watkins and Akram discloses wherein the conductor includes a first conductor portion with a first thickness in the first tapered portion of the opening and a second conductor portion with a second thickness in the second tapered portion of the opening, and wherein the first thickness is less than the second thickness.  The 
Yamamoto as modified by Watkins and Akram does not specifically disclose wherein the depth of the first tapered portion is greater than a depth of the second tapered portion; wherein a thickness of the insulating layer in the second tapered portion of the opening is different than a thickness of the insulating layer in the first tapered portion of the opening, and wherein the depth of the first tapered portion is 0.5 times or more a thickness of the semiconductor substrate; wherein the depth of the first depth of the first tapered portion is 0.9 times or less the thickness of the semiconductor substrate.
In regards to claims 1, 8 and 10, JANG (Figs. 3, 7, 10 and associated text) discloses wherein the depth of the first tapered portion (item 140 of items 105 plus 115, paragraph 35) is greater than a depth of the second tapered portion (item 150 of items 105 plus 115, paragraph 35); wherein a thickness of the insulating layer (items 145 or 145 plus 152 plus 153) in the second tapered portion (item 150) of the opening (items 140 plus 150) is different than a thickness of the insulating layer (items 145 or 145 plus 152 plus 153) in the first tapered portion (item 140) of the opening (items 140 plus 150), and wherein the depth of the first tapered portion (item 140) is 0.5 times or more than a thickness of the semiconductor substrate (items 105 or 105 plus 115); and wherein the depth of the first tapered portion (item 140) is 0.9 times or less than a thickness of the semiconductor substrate (items 105 or 105 plus 115).  Examiner notes that items 105 plus 115 could be a multi-layer substrate and is not beyond one of ordinary skill.
(paragraph 35) and insulation/protection.
In regards to claims 2 and 11, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses a transparent substrate (items 104, 204, paragraph 80) disposed over the first surface of the semiconductor substrate (items 101, 201) via an adhesive layer (items 105, 205) disposed between the transparent substrate (items 104, 204) and at least the peripheral region of the semiconductor substrate (items 101, 201), but does not specifically disclose wherein the thickness of the insulating layer in the second tapered portion of the opening is constant, and wherein the thickness of the insulating layer in the first tapered portion of the opening is constant.
In regards to claim 2, JANG (Figs. 3, 7, 10 and associated text) discloses wherein the thickness of the insulating layer (items 145 or 145 plus 152 plus 153) in the second tapered portion (item 150) of the opening (items 140 plus 150) is constant, and wherein the thickness of the insulating layer (items 145 or 145 plus 152 plus 153) in the first tapered portion (item 140) of the opening (items 140 plus 150) is constant.
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto as modified by Watkins and Akram with the teachings of JANG for the purpose of an electrical connection to the pad (paragraph 35) and insulation/protection.
In regards to claims 3 and 12, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses a passivation film (items 113, 213) covering a second (items 101, 201) opposite to the first surface, the passivation film (items 113, 213) covering the conductor (items 108, 210) and the insulating layer (items 107, 209).
In regards to claims 4 and 13, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses wherein the transparent substrate (items 104, 204) and the adhesive layer (items 105, 205) seal the image sensor (items 103, 203).
In regards to claim 5, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses wherein the image sensor (items 103, 203) is a solid-state image sensor, and as modified by Watkins and Akram discloses wherein the second conductor portion (portion of items 108, 210 closest to the pad from where the V stops to 108b that touches pad 106) extends in to the first tapered portion of the opening.
Yamamoto as modified by Watkins, Akram and JANG (Fig. 3) discloses wherein the first section (item 140 of items 105 plus 115) of the substrate (item 105 plus 115) is longer than the second section (item 150 of items 105 plus 115) of the substrate (item 105 plus 115), 	  
It would have been obvious to modify the invention to include a first and second tapered portion, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
However, the applicant has not established the critical nature of the first section of the semiconductor substrate being longer than the second section of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the 
In regards to claim 6, Yamamoto does not specifically disclose wherein the insulating layer and the conductor fill the second tapered portion
In regards to claim 6, Watkins (paragraph 34, Figs. 2A-2C and associated text) discloses wherein the insulating layer (not shown) and the conductor fill (not shown) the second tapered portion (item 36, paragraph 34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yamamoto with the teachings of Watkins for the purpose avoiding short circuiting of the conductive filler to the silicon of the substrate (paragraph 34).
Yamamoto as modified by Watkins and Akram does not specifically disclose wherein the depth of the first tapered portion is 0.5 times or more and 0.9 times or less than the thickness of the substrate.
In regards to claim 6, JANG (Figs. 3, 7, 10 and associated text) discloses wherein the depth of the first tapered portion (item 140) is 0.5 times or more and 0.9 times or less than the thickness of the semiconductor substrate (items 105 or 105 plus 115).  Examiner notes that items 105 plus 115 could be a multi-layer substrate and is not beyond one of ordinary skill.
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto as modified by Watkins and Akram with the teachings of JANG for the purpose of design and a contact hole to reach the pad.
In regards to claim 7, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses wherein the pad electrode (items 106, 206) is covered by a resin layer (item 105, paragraph 81).
Yamamoto as modified by Watkins, Akram and JANG does not specifically disclose wherein the thickness of the insulation layer in the second tapered portion of the opening is thinner than a thickness of the insulation layer in the first tapered portion of the opening.
In regards to claim 7, JANG (Figs. 3, 7, 10 and associated text) discloses wherein the thickness of the insulating layer (items 145 or 145 plus 152 plus 153) in the second tapered portion (item 150) of the opening (items 140 plus 150) in thinner than the thickness of the insulating layer (items 145 or 145 plus 152 plus 153) in the first tapered portion (item 140) of the opening (items 140 plus 150).
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto as modified by Watkins and Akram with the teachings of JANG for the purpose of insulation/protection.
In regards to claim 9, Yamamoto as modified by Watkins, Akram and JANG does not specifically disclose wherein a thickness of the conductive material in the second portion is 0.1 times or more than a thickness of the semiconductor substrate.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a depth of the first portion being 0.5 times or more and 0.9 times or less than a thickness of the semiconductor substrate; a thickness of the conductive material in the second portion being 0.1 times or more than a thickness of the semiconductor substrate for the purpose of design choice and desired/optimum performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Also, the applicant has not established the critical nature of a depth of the first portion being 0.5 times or more and 0.9 times or less than a thickness of the semiconductor substrate; a thickness of the conductive material in the second portion being 0.1 times or more than a thickness of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and desired/optimum performance.
In regards to claim 14, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses wherein the image sensor (items 103, 203) is a solid-state image sensor.
In regards to claim 15, Yamamoto (Figs. 1B, 2, 5A, 5C, 6E, 9, 10C and associated text and items) discloses wherein the pad electrode (items 106, 206) is covered by a resin layer (item 105, paragraph 81).
In regards to claim 17, Yamamoto (Figs. IB, 2, 5C, 6E, 9,10C and associated text and items) wherein the conductor (items 108 plus 109 plus 110) includes an outer part (item 109) extending toward an edge of the semiconductor substrate (items 101, 201) and an inner part (items 109 plus 110) extending toward a center of the semiconductor substrate (items, 101, 201).
In regards to claim 18, Yamamoto (Figs. IB, 2, 5C, 6E, 9,10C and associated text and items) discloses wherein an edge of the outer part (item 109) is covered by the passivation film (item 113).
In regards to claim 19, Yamamoto (Figs. IB, 2, 5C, 6E, 9, IOC and associated text and items) discloses wherein an edge of the inner part (items 109 pins 110) is covered by the passivation film (item 113).
In regards to claim 20, Yamamoto (Figs. IB, 2, 5C, 6E, 9,10C and associated text and items) discloses a bump (item 114, 214) disposed on the conductor (items 108 plus 109 plus 110).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 25, 2021